Fourth Court of Appeals
                                        San Antonio, Texas
                                 MEMORANDUM OPINION

                                           No. 04-19-00522-CR

                                        Marcell Lawrence CALVIN,
                                                 Appellant

                                                   v.

                                          The STATE of Texas,
                                                Appellee

                     From the 144th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2019CR3378
                              Honorable Ray Olivarri, Judge Presiding

Opinion by:       Irene Rios, Justice

Sitting:          Luz Elena D. Chapa, Justice
                  Irene Rios, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: February 26, 2020

MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           Appellant Marcel Calvin appeals his conviction for possession of a controlled substance.

On February 11, 2020, Calvin filed a motion to dismiss this appeal, stating he no longer wishes to

pursue this appeal. Calvin’s motion satisfies the requirements of Rule 42.2(a) of the Texas Rules

of Appellate Procedure. See TEX. R. APP. P. 42.2(a). We therefore grant Calvin’s motion and

dismiss the appeal.

                                                    Irene Rios, Justice

Do Not Publish